Case 5:20-cv-00055-LGW-BWC Document 12 Filed 06/19/20 Page 1 of 2
                                                                               FILED
                                                                    John E. Triplett, Acting Clerk
                                                                     United States District Court

                                                               By MGarcia at 10:17 am, Jun 19, 2020
Case 5:20-cv-00055-LGW-BWC Document 12 Filed 06/19/20 Page 2 of 2
